DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 has been amended.  Claim 6 has been cancelled.  Claim 13 has been added.  Claims 1-5 and 7-13 are pending and examined below.

Allowable Subject Matter
Claims 1-5 and 7-13 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20150331415 A1 discloses robotic task demonstration interface embodiments that generally employ a user interface to synthesize a robotic control program based on user demonstrations of object repositioning tasks, where the user manipulates objects in a displayed workspace to indicate what tasks that it is desired for a robot to perform on objects in the actual workspace associated with the robot. For example, this can involve a user repositioning objects displayed on a touch screen of a tablet computer. The configuration of the displayed workspace can be changed and additional repositioning examples performed. A robotic control program is synthesized for instructing the robot to perform the tasks indicated in the object repositioning demonstrations. The resulting learned robotic control program can be executed virtually for validation purposes, before applying it to the robot.
As per independent claims 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious wherein the sequence of manipulating steps includes: providing two parallel bars on the display; moving the two parallel bars to the marker-object by the human-machine-interface; rotating the parallel bars; and moving the parallel bars towards and away from each other in order to define a grasping position of the gripper bars of the end-effector, in which the workpiece is grasped by the robot.
As per independent claims 13, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious arranging at least two reference points on the workplace before capturing the image, the reference points defining a fixed reference position for the robot in the target coordinate system of the workplace; identifying the reference points within the captured image by the human machine interface; and calculating a scaling factor and/or an angular offset between the captured image relative to the target coordinate system by the identified reference points in the captured image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3664